DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 16, 20, 24 and 27 have been amended. 
		Claims: 31-34 have been added. 
		Claims: 20-23 and 27-30 have been withdrawn from consideration. 
		Claims: 1-15, 17-29 and 25-26 have been cancelled. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 24 and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 16 and 24 recites, inter alia, amended limitations of “a user plane function (UPF) … comprising: … receiving, from a session management function (SMF), a first message including first tunnel information for data forwarding between the UPF and a serving gateway (SGW) and information of a quality of service (QoS) flow; …” which indicates that a UPF receives from an SMF, a single message that includes both tunnel information between UPF and SGW and QoS flow information.  However, the examiner could not find appropriate support for said amended limitations as the closest support that the examiner could find from the applicant’s original disclosure appears to only disclose the transmission of the tunnel information between UPF and SGW from the SMF to the UPF and the transmission of the QoS flow information from the SMF to the UPF in separate embodiments and messages.    
Specifically, Applicant’s Specification, [0664] recites “the SMF transmits a session modification message to the UPF.  The SMF transmits the tunnel information for the downlink data transmission between the SGW and the UPF allocated by the SGW to the anchor UPF, and the tunnel information corresponds to each EPS bearer or each PDU session” which clearly discloses that only the tunnel information between the UPF and SGW are transmitted from the SMF to the UPF.
In addition, Applicant’s Specification, [0065] recites “the 5GC CP transmitting a request message of creating a forwarding tunnel to the anchor UPF to request the anchor UPF to create a data forwarding tunnel, wherein the request message of creating the forwarding tunnel includes identification of a PDU session or PDU sessions and/or information of an E-RAB or E-RABs included in the PDU session or the PDU sessions and correspondence relationship between a quality of service (QoS) flow or QoS flows and the E-RAB or the E-RABs in the PDU session or the PDU sessions, or the request message of creating the forwarding tunnel includes tunnel information for data forwarding of each PDU session;” and Applicant’s Specification, [0096] recites “… the NGC CP further includes … a Session Management Function SMF” which clearly discloses that only one of QoS information or tunnel information is transmitted as the SMF transmits to the UPF, the QoS information or alternatively, the SMF transmits to the UPF, the tunnel information and does not transmit both information together in a single message to the UPF.  
The examiner would also like to note that the disclosure in Applicant’s Specification, [0065] does not specify which tunnel information corresponds to and the only disclosure of tunnel information between UPF and SGW is found in Applicant’s Specification, [0664] and as such the amended limitations of the claims are therefore directed towards new matter not found in the applicant’s original disclosure and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 31-34 are dependent upon independent claims 16 and 24 and are therefore subject to the same rejection for the same reasons as indicated above.



Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 24 and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 05/26/22 with regards to establishing a prima facie case of obviousness and rejoinder of withdrawn claims have been fully considered but they are not persuasive.    

APPLICANT’S ARGUMENTS:
The applicant argues that “to establish a prima facie case of obviousness, three basic criteria must be met: (1) there must be some suggestion or motivation to modify the reference or to combine reference teachings; (2) there must be reasonable expectation of suggest; and (3) the prior art reference must teach or suggest all the claim limitations (see MPEP 2142)” (See Page 6 of Applicant’s Arguments filed on 05/26/22).

EXAMINER’S RESPONSE:
The examiner respectfully disagrees.  Contrary to the applicant’s arguments, the guidelines for obviousness by the MPEP 2142-2144 does not require that “there must be some suggestion or motivation to modify the reference or to combine reference teachings;” and “the prior art reference must teach or suggest all the claim limitations” as will be apparent in the following explanations provided below:
Specifically, MPEP Section 2144, Subsection l recites that “the rationale to modify or combine the prior art does not need to be expressly stated in the prior art” and MPEP Section 2142 recites that “to support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to the references” and MPEP 2143, Section B, Example 2 recites that “express suggestion to substitute one equivalent for another need not be present to render such substitution obvious” and MPEP 2143, Section B, Example 3 recites that “the prior art showed differing load-bearing members and differing means of attaching the foundation to the member.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute …” and MPEP 2143, Section A, Example 2 recites “neither reference showed the two elements of the claimed invention – screw anchor and metal bracket - used together.” as can be seen in the highlighted portions of MPEP seen below:
    PNG
    media_image1.png
    354
    1813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    1209
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    1222
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    115
    1196
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    65
    1212
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    565
    1042
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    76
    1201
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    327
    1023
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    258
    1041
    media_image9.png
    Greyscale


	
As can be seen from the highlighted portions of the specific sections of the MPEP 2142-2144 seen above, the guidelines for obviousness as disclosed by MPEP 2142-2144 does not require that “there must be some suggestion or motivation to modify the reference or to combine reference teachings;” and “the prior art reference must teach or suggest all the claim limitations”.

	
APPLICANT’S ARGUMENTS:
	The applicant argues that “Pursuant to MPEP 821.04, if the non-elected claims otherwise require all the limitations of an allowable claim, rejoinder of non-elected claims that include all the limitations of allowed product claims is permitted.  Accordingly, upon allowance of claim 16, 24 and 31-34, rejoinder of claims 20-23 and 27-30 is respectfully requested” (See Page 12 of Applicant’s Arguments filed on 05/26/22).

	EXAMINER’S RESPONSE:
	The examiner would like to indicate that even if arguendo elected claims 16, 24 and 31-34 were deemed allowable, non-elected claims 20-23 and 27-30 are not eligible for rejoinder.  The non-elected claims 20-23 and 27-30 are directed towards a separate different invention comprising different devices directed towards the signaling between the AMF, MME and NG-RAN whereas the elected claims 16, 24 and 31-34 are directed towards the signaling between UPF, SMF, SGW and NG-RAN and the non-elected claims 20-23 and 27-30 are not dependent from independent claims 16 and 24 and does not include all the limitations of the arguendo allowable claims as required by MPEP 821.04 seen below:
    PNG
    media_image10.png
    397
    1802
    media_image10.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16, 24, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Resolving editor’s nodes in Solution 18.2” (SA WG2 Meeting #118, S2-167077; 14-18 November, Reno, NV USA herein after referenced as WG2 as was submitted and indicated on the IDS filed on 02/10/20) in view of Youn et al. (US Patent Publication 2020/0120570 herein after referenced as Youn).

Regarding claim 16 and claim 24, WG2 discloses:
A method performed by a user plane function (UPF) in a communication system, the method comprising: and A user plane function (UPF) comprising: a transceiver; and at least one controller coupled with the transceiver and configured to: receiving, (WG2, Page 6, Page 6, Fig. 6.18.2.1.2.3-2 & Section 9 discloses the CPF requests (i.e. reads on first message) forwarding tunnel creation towards the UPF (i.e. reads on user plane function UPF) and the request includes SGW-side NG Tunnelling Information for PDU forwarding (i.e. reads on first tunnel information for data forwarding); WG2, Page 7, Section 11 discloses the UPF forwards the PDUs to the SGW (i.e. reads on data forwarding between the UPF and SGW) using the SGW-side NGy Tunnelling information for PDU forwarding (i.e. reads on first tunnel information for data forwarding).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the SGW-side NGy Tunnelling information is tunnel information for data forwarding between the UPF and SGW as it allows the PDUs to be forwarded from the UPF to the SGW.  In addition, one of ordinary skill in the art would recognize that it is inherent for if not obvious for a complex device such as the UPF to include a transceiver, a processor and memory in order to be able to implement the various functionalities of sending and receiving information).
allocating second tunnel information for data forwarding between a next generation radio access network (NG-RAN) and the UPF; transmitting, (WG2, Page 6, Fig. 6.18.2.1.2.3-2 & Section 9 discloses the UPF responds (i.e. reads on second message) to the CPF with the NG3 UL Tunnelling information (i.e. reads on allocating second tunnel information) for PDU forwarding; WG2, Page 7, Section 11 discloses the NG-RAN forwards PDUs (i.e. reads on data) to the UPF using the NG3 UL Tunnelling information (i.e. reads on second tunnel information) for PDU forwarding; WG2, Page 1, Fig. 6.18.2.1-2 shows that NG3 is a connection between the UPF and 5G NR RAN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that NG3 UL Tunnelling information is tunneling information between the NG-RAN and UPF and is allocated in the UPF response sent to the CPF).
and transmitting, to the SGW, the data based on the first tunnel information (WG2, Page 7, Section 11 discloses the UPF forwards the PDUs to the SGW using the SGW-side NGy Tunnelling information (i.e. reads on first tunnel information) for PDU forwarding). 	WG2 discloses that a CPF sends a message for tunnel creation towards the UPF and also discloses that a connection between the NG-RAN and UPF is established for data forwarding but fails to explicitly disclose that said CPF is an SMF and that said message includes a QoS flow information and therefore fails to disclose “receiving, from a session management function (SMF), a first message including information of a quality of service (QoS) flow;” and “transmitting, to the SMF, a second message including the second tunnel information;”.
In a related field of endeavor, Youn discloses:
receiving, from a session management function (SMF), a first message including first tunnel information for data forwarding and information of a quality of service (QoS) flow; (Youn, [0593]-[0594] discloses the SMF (i.e. reads on SMF) sends an N4 Session Modification Request message (i.e. reads on first message) to the T-UPF (i.e. reads on UPF) and discloses the N4 Session Modification Request message may include a T-RAN SM N3 forwarding info list (i.e. reads on first tunnel information for data forwarding and information on QoS flow); Youn, [0588] discloses the SM N3 forwarding info list includes per each PDU Session accepted by the T-RAN, includes at least one of a QoS flow subject for data forwarding (i.e. reads on information on QoS flow), and N3 UP address and Tunnel ID of T-RAN for receiving forwarded data (i.e. reads on first tunnel information for data forwarding); Youn, [0094] discloses the CP functions such as SMF can enforce the policy rule.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the SMF is a control plane function CPF that sends tunnel information and QoS flow information to the UPF).
transmitting, to the SMF, a second message including the second tunnel information; (Youn, [0599] discloses the T-UPF (i.e. reads on UPF) allocates tunnel information (i.e. reads on second tunnel information) and sends the N4 Session Modification Response message (i.e. reads on second message) to the SMF; Youn, [0598] discloses the N4 Session Modification Response message (i.e. reads on second message) may include a T-UPF SM N3 forwarding info list (i.e. reads on second tunnel information); Youn, Fig. 1 & [0600] discloses the T-UPF SM N3 forwarding info list includes T-UPF N3 address and T-UPF N3 Tunnel identifiers (i.e. reads on second tunnel information) for forwarding data and Fig. 1 shows that the N3 connection is between RAN and UPF (i.e. reads on between a NG-RAN and the UPF); Youn, [0054] discloses 5G Access Network 5G-AN or AN is an access network composed of a new generation radio access network NG-RAN; Youn, Fig. 1 & [0093] discloses the DN means for example operator services, internet access or 3rd party service and the DN receives the PDU transmitted from the UE from the UPF and Fig. 1 shows the UE is connected to the RAN which is connected to the UPF via an N3 connection and the UPF is connected to the DN via an N6 connection.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the N3 tunneling information between the 5G NG-RAN and the UPF is allocated by the UPF prior to sending a response that includes the N3 tunneling information back to the SMF).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WG2 to incorporate the teachings of Youn for the purpose of providing the system to improve quality of service QoS by establishing a QoS connection path between the different devices in the network to allow for the transmission and forwarding of PDUs (Youn, Fig. 1 & [0593]-[0594], [0599] & [0093]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of establishing a connection path from the NG-RAN to the UPF for forwarding PDUs wherein the UPF receives a request that includes first tunnel information from CPF and sends a response that includes second tunnel information to CPF as taught by WG2) with another known element and comparable device utilizing a known technique  (i.e. performing a process of establishing a connection path from the NG-RAN to the UPF for forwarding PDUs wherein the UPF receives a request that includes first tunnel information from CPF and sends a response that includes second tunnel information to CPF, wherein the CPF is an SMF and request message includes both tunnel information and QoS flow information and wherein the second tunnel information is allocated by the UPF as taught by Youn) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of establishing a connection path from the NG-RAN to the UPF for forwarding PDUs wherein the UPF receives a request that includes first tunnel information from CPF and sends a response that includes second tunnel information to CPF (i.e. as taught by WG2 & Youn) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  
Regarding claim 32 and claim 34, WG2 in view of Youn discloses:
The method of claim 16 and The UPF of claim 24, wherein the second tunnel information is associated with a protocol data unit (PDU) session (WG2, Page 7, Section 11 discloses the NG-RAN forwards PDUs to the UPF using the NG3 UL Tunnelling information for PDU forwarding).

Claim(s) 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Resolving editor’s nodes in Solution 18.2” (SA WG2 Meeting #118, S2-167077; 14-18 November, Reno, NV USA herein after referenced as WG2 as was submitted and indicated on the IDS filed on 02/10/20) in view of Youn et al. (US Patent Publication 2020/0120570 herein after referenced as Youn) and further in view of SUN (US Patent Publication 2012/0207129 herein after referenced as Sun).

Regarding claim 31 and claim 33, WG2 in view of Youn discloses:
The method of claim 16 and The UPF of claim 24, wherein (WG2, Page 7, Section 11 discloses the UPF forwards the PDUs to the SGW using the SGW-side NGy Tunnelling information for PDU forwarding).
WG2 in view of Youn discloses the use of a tunnel by the SGW but fails to explicitly disclose that QoS flows are mapped to specific tunnels and therefore fails to disclose “wherein the QoS flow is mapped into the first tunnel information”.
In a related field of endeavor, Sun discloses:
wherein the QoS flow is mapped into the first tunnel information (Sun, [0067] discloses providing different bearer level QoS thus requires that a separate EPS bearer is established for each QoS flow and the user IP packets must be filtered into the different EPS bearers; Sun, Fig. 1 & [0063]-[0064] discloses across each interface, the EPS bearer is mapped onto a lower layer bearer each with its own bearer identity and each node keeps track of the binding between the bearer IDs across its different interfaces and discloses the S-GW stores a one to one mapping between an S1 bearer and an S5/S8 bearer and Fig. 1 shows the serving gateway is connected to the eNodeB via an S1-U interface; Sun, [0066] discloses an E-UTRAN Radio Access Bearer E-RAB transports the packets of an EPS bearer between the UE and the EPC such as GPRS Tunneling Protocol and more specifically to the S-GW through eNB and when an E-RAB exists, there is a one-to one mapping between this E-RAB and an EPS bearer.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that  each QoS flow would need to be mapped to its own EPS bearer in order for the user packets to be filtered into the different EPS bearers and provide bearer level QoS.  Telecom Dictionary discloses S1-U as S1 Interface User Plane).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of WG2 in view of Youn to incorporate the teachings of Sun for the purpose of providing the system with quality of service for each session by utilizing different bearer level QoS (Sun, [0067]) and a means to keep track of the binding between bearers across different interfaces (Sun, [0063]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of establishing a connection path from the RAN to the S-GW to transmit data as taught by WG2) with another known element and comparable device utilizing a known technique (i.e. performing a process of establishing a connection path from the RAN to the S-GW to transmit data, wherein the connection path includes a mapping between QoS flows and EPS bearers as taught by Sun) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of establishing a connection path from the RAN to the S-GW to transmit data (i.e. as taught by WG2 & Sun) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645